PER CURIAM.
This action was brought to recover for work, labor, and services in making a mold for a glass lamp for the defendant. According to plaintiffs’ testimony they first wished a wooden mold for the lamp, of which the defendant furnished a sketch, which upon trial proved successful; but the defendant desired some change made in the form of the lamp, whereupon the plaintiffs endeavored to make an iron mold, which would produce the required form, but, after several attempts, failed to produce one which would work successfully. The defendant contends that the plaintiffs undertook to produce the required mold which could be used in the business, and, as they did not, they should receive no compensation for their work. The plaintiffs, on .the other hand, contend that all that they did was under the direction and supervision of the officers of the defendant company; that they did make a wooden mold which produced a lamp according to the sketch, and that the iron mold did not rvork satisfactorily because of the changes made under defendant’s direction. The justice allowed the plaintiffs’ claim so far as the original work was concerned, but refused to allow for the alterations, presumably upon the ground that they would produce a mold embodying the changes proposed by defendant, and would work successfully; and we think the evidence justified him in reaching both of these conclusions, and that the judgment should be affirmed, with costs to respondent.